

116 HR 8618 IH: Local Government Taxpayer Fairness Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8618IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Peterson (for himself, Mr. Smith of Nebraska, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo enable local governments to treat the United States Fish and Wildlife Service as a private landowner for the purposes of property taxation, and for other purposes.1.Short titleThis Act may be cited as the Local Government Taxpayer Fairness Act.2.Payment of Property Tax on Federal Land(a)Real property tax treatmentAt the request of the unit of local government, for the purposes of real property taxation by that unit of local government—(1)the Secretary shall be treated as a private land owner; and(2)eligible land within the jurisdiction of the unit of local government shall be treated as privately owned land.(b)PaymentNot later than 1 year after the Secretary receives a request from a unit of local government for payment of real property taxes levied on eligible land under the jurisdiction of that unit of local government, the Secretary shall remit payment of such taxes to the unit of local government.(c)Effect of nonpayment(1)In generalIf the Secretary does not remit full payment of real property taxes in accordance with subsection (b)—(A)the unit of local government requesting payment may add interest, fees, and penalties to the amount of taxes owed in the same manner and form as the unit of local government would add such amounts to a delinquent tax bill owed on other private property located within the jurisdiction of that unit of local government; and(B)no subsequent transfer of real private property to the Secretary shall be valid until all amounts owed under this section to all units of local government are paid in full.(2)ExemptionA Federal law or other action purporting to transfer real private property to the Secretary shall be subject to the conditions of this subsection unless a Federal law enacted after the date of the enactment of this Act exempts that specific transfer by specific reference to this Act.(d)Application of PILTIf a unit of local government submits a request under this section for payment for a fiscal year for real property taxes levied on eligible land, the unit of local government shall not be eligible for payment related to that real property under chapter 69 of title 31, United States Code, for that fiscal year.(e)Prospective EffectEligible land shall be subject to the conditions of this Act unless a Federal law enacted after the date of the enactment of this Act exempts that specific eligible land by specific reference to this Act.3.DefinitionsFor the purpose of this Act, the following definitions apply:(1)Eligible landThe term eligible land means land acquired after the date of the enactment of this Act by the Secretary administratively or by statute through purchase, donation, exchange, reversion, eminent domain, or any other means to be administered by the Director of U.S. Fish and Wildlife Service.(2)SecretaryThe term Secretary means the Secretary of the Interior. 